[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                                                                  FILED
                         ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                              December 30, 2005
                               No. 05-13605
                                                             THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                  D. C. Docket No. 03-00381-CV-OC-10-GRJ

RICHARD MORRISON,



                                                              Petitioner-Appellant,

                                     versus

PAUL LAIRD,

                                                            Respondent-Appellee.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                              (December 30, 2005)

Before TJOFLAT, ANDERSON and BIRCH, Circuit Judges.

PER CURIAM:

     The district court, on June 14, 2005, dismissed with prejudice petitioner’s 28
U.S.C. § 2241 petition for a writ of habeas corpus. Record, Vol. 2 at Tab 32. The

court dismissed the petition because it “simply reassert[ed] an argument that was

raised and rejected on direct appeal and in [petitioner’s] subsequent [28 U.S.C.] §

2255 and other collateral proceedings.” Id.

      Petitioner now appeals the court’s decision. We find no merit in his petition

for the reasons stated in the district court’s June 14 order.

      AFFIRMED.




                                            2